Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to the Applicants amendment filed November 22, 2021.
Claims 1-31 are pending. No claim is added and none cancelled.
Applicant's arguments filed November 22, 2021 have been fully considered but they are not persuasive. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varney (U.S. Patent Application No. 2014/0344391).

Regarding Claim 1, Varney discloses a device comprising: 
par [0909], Varney); 
a query compiler to generate, based on the analytical operation, a data flow graph for configuring at least one data processing unit (DPU) to execute the analytical operation, wherein the DPU comprises an integrated circuit having hardware-based accelerators configured for processing the data as one or more streams of data units, and wherein the data flow graph comprises a data structure having one or more graph nodes connected by one or more directional arcs, each arc representing a stream of data units to be processed or produced by the DPU, and each of the graph nodes represents a set of data stream processing operations to be performed by the DPU to process or produce the data streams (par [0909], [0911], [0971], [1052], [1075], and [1085], Varney); and 
a query execution controller configured to communicate the data flow graph to the DPU to configure the DPU to perform the analytical operation on the data (par [1052], [1075], and [1085], Varney). 

Regarding Claim 2, Varney discloses the device of claim 1, wherein the query execution controller is configured to: 
receive one or more data streams that comprise results from application of the analytical operation to the data by the DPU (par [0909], [0911], [0971], Varney), 
construct a response that aggregates the results, and output the response to an analytics tool that issued the request (par [1052], [1075], and [1085], Varney). 

Regarding Claim 3, Varney discloses the device of claim 1, 
wherein the query execution controller is configured to select a plurality of DPUs to perform the analytical operation, and wherein the query compiler is configured to generate the data flow graph as a plurality of data structures representing a portion of the data flow graph, par [0911], [0971],[1052], [1075], and [1085], Varney). 

Regarding Claim 4, Varney discloses the device of claim 3, wherein the query execution controller is configured to communicate each portion of the data flow graph to a corresponding one of the DPUs, each portion of the DPU graph configuring the respective one of the DPUs to apply the stream processing operations for the graph nodes specified in that portion of the data flow graph (par [0911], [0971],[1052], [1075], and [1085], Varney). 

Regarding Claim 5, Varney discloses the device of claim 1, 
wherein the request comprises a query specifying at least one query predicate, and wherein the query compiler is configured to generate the data flow graph to include at least one graph node for configuring the DPU to apply a query predicate to the data by applying a regular expression to one or more of the data streams using a hardware-based regular expression processing accelerator of the DPU (par [0911], [0971],[1052], [1075], and [1085], Varney). 

Regarding Claim 6, Varney discloses the device of claim 1, wherein the query compiler is configured to generate the data flow graph to include at least one graph node for configuring the DPU to extract the data from a data source (par [1052], [1075], and [1085], Varney). 

Regarding Claim 7, Varney discloses the device of claim 1, wherein the query compiler is configured to generate the data flow graph to include at least one graph node for configuring the DPU to output one or more data streams comprising results from application of the analytical operation to the data by the DPU (par [1052], [1075], and [1085], Varney). 

par [1052], [1075], and [1085], Varney). 

Regarding Claim 9, Varney discloses the device of claim 1, wherein the query compiler is configured to generate the data flow graph to include at least one graph node for configuring the DPU to generate a data flow having a sequence of data values starting at an initial value and ending at a final value using a defined increment (par [0971], [1011], [1052], Varney). 

Regarding Claim 10, Varney discloses the device of claim 1, wherein the query compiler is configured to generate the data flow graph to include at least one graph node for configuring the DPU to operate on an input data flow to produce an output data flow that sends a maximum number of the data units of the input data flow (par [0971], [1011], [1052], Varney). 

Regarding Claim 11, Varney discloses the device of claim 1, wherein the query compiler is configured to generate the data flow graph to include at least one graph node for configuring the DPU to receive an input data flow and invoke one or more of the hardware-based accelerators of the DPU to perform encryption, compression or encoding operations on the input data flow to produce a resultant data flow (par [1052], [1075], and [1085], Varney). 

Regarding Claim 12, Varney discloses the device of claim 11, wherein the at least one graph node further configures the DPU to store the resultant data flow within storage (par [1052], [1075], and [1085], Varney).


Claims 24-28 contain similar subject matter as claims 1 and 5-12 above; and are rejected under the same rationale.
Claims 29-31 contain similar subject matter as claims 1-3 above; and are rejected under the same rationale.


Response to Arguments
Applicant argues, Varney fails to teach a query compiler that generates a data flow graph for configuring a DPU comprising an integrated circuit having hardware-based accelerators.
Examiner respectfully disagrees. Varney teaches “interactions between individual service instances of various types, whereas FIG. 1-L shows interactions and information flows between groups of services of the same type or between classes of service types. It should therefore be appreciated that various boxes (labeled 1008, 1010, 1012, 1014, and 1016) in FIG. 1-L may represent multiple services/components of that type. Similarly, FIG. 1-M shows canonical service interactions between individual service instances of various types, whereas FIG. 1-O shows interactions and information flows between groups of services of the same type or between classes of service types. It should therefore be appreciated that various boxes (labeled 1008, 1010, 1012, 1014, and 1018) in FIG. 1-O may represent multiple services/components of that type (see par [0193])… each service comprising components and machines providing those services (see par [0195]). Varney also teaches “The CDN preferably collects data relating to ongoing and historical operations of the CDN (i.e., of the CDN components or services) and may use that data, some of it in real time, among other things, to control various other CDN components. For example, data relating to resources requested 

Applicant argues, there is no evidence in Varney of communicating a data flow graph to a data processing unit (DPU) in order to configure the DPUs to perform specific analytical operations on streams of data.


Applicant argues, there is no evidence in Varney of the technical features of the query compiler generates a data flow graph in a specific technical manner such that different portions of the graph can be used to configure different data processing units.
Examiner respectfully disagrees. Varney teaches “A content delivery network (CDN) distributes content (e.g., resources) efficiently to clients on behalf of one or more content providers, preferably via a public Internet. Content providers provide their content (e.g., resources) via origin sources (origin servers or origins), and a CDN can also provide an over-the-top transport mechanism for efficiently sending content in the reverse direction--from a client to an origin server” (see par [0121]). And Varney also teaches “The CDN preferably collects data relating to ongoing and historical operations of the CDN (i.e., of the CDN components or services) and may use that data, some of it in real time, among other things, to control various other CDN components. For example, data relating to resources requested and/or served by the 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner

March 12, 2022

/CHELCIE L DAYE/Primary Examiner, Art Unit 2161